DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 20, and 26 are objected to because of the following informalities:  
Regarding claim 14, in line 14, replace “the communication” with --the uplink communication or the downlink communication--.
Regarding claim 20, in line 4, replace “DM DMRSs” with --data modulated DMRSs--.
Regarding claim 26, in line 14, replace “the communication” with --the uplink communication or the downlink communication--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10, 15-16, 18-19, 22-23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ki-tae et al (US 2019/0052425 A1) in view of Matsumura, Yuki et al (EP 3,930,412 A1).
	Regarding claims 1, 15, 27, and 29, Ki-tae discloses a user equipment (UE) for wireless communication (Fig. 13), comprising: 
a memory (Fig. 13, terminal must include a memory for storing instructions); and 
one or more processors, coupled to the memory (Fig. 13, controller 1320), configured to: 
communicate one or more of uplink communications or downlink communications that include data-modulated demodulation reference signals (DMRSs) in which each of one or more resources of a plurality of resources of the uplink communications or the downlink communications carry both at least a portion of a DMRS sequence and data (Fig. 7a, data and DMRSs are multiplexed on DMRSs REs for transmissions); and 
transmit an uplink communication or receiving a downlink communication that includes the data-modulated DMRSs (Fig. 7a or 7b).
	Ki-tae discloses that DMRS configuration may be transmitted to UE for multiplexing DMRSs and data (101st paragraph).  Ki-tae does not disclose that the UE transmitting an indication of a capability of the UE to communicate one or more of uplink communications or downlink communications that included data modulated DMRSs.  Matsumura discloses that UE may report UE capability information related to second DMRS (69th paragraph). Matsumura discloses that even numbered symbols may be DMRS symbols and odd numbered symbols may be data symbols (110th paragraph and Fig. 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmission of UE capability information in Ki-tae’s system, as suggested by Matsumura, to inform UE capability.

	Regarding claims 2 and 16, Ki-tae discloses that DMRS configuration may be transmitted to UE for multiplexing DMRSs and data (101st paragraph).  Ki-tae does not disclose that wherein the one or more processors are further configured to transmit a request to transmit the uplink communication or to receive the downlink communication with the data-modulated DMRSs.  Matsumura discloses that the UE may request to transmit the second DMRS (91st paragraph.  Herein, the second DMRSs may be multiplexed with data symbols, 110th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to request transmission of DMRSs and data symbols in Ki-tae’s system, as suggested by Matsumura, to maximize available resources.

	Regarding claims 4 and 18, Ki-tae discloses that wherein the one or more processors are further configured to determine that the UE is in a high speed scenario (27th paragraph, UE may be an terminal in wireless communication such as high speed packet access) or a high Doppler scenario (alternative), wherein transmitting the uplink communication or receiving the downlink communication is based at least in part on determining that the UE is in a high speed scenario or a high Doppler scenario (Fig. 7a or 7b).

	Regarding claims 5 and 19, Ki-tae discloses that wherein the uplink communication or the downlink communication further includes at least one DMRS that is not data-modulated (Fig. 3, DMRSs transmissions without data symbols).

	Regarding claims 8 and 22, Ki-tae discloses that DMRS configuration may be transmitted to UE for multiplexing DMRSs and data (101st paragraph).  Ki-tae does not disclose that wherein the one or more processors are further configured to determine a modulation and coding scheme (MCS) for transmitting the uplink communication or for receiving the downlink communication that includes the data-modulated DMRSs based at least in part on: a configured MCS for the data-modulated DMRSs, or0097-166955204666 a configured difference of an MCS for the data-modulated DMRSs and an MCS for other data of the uplink communication or the downlink communication (alternative).  Matsumura discloses that the UE may be configured by RRC signaling and configured to apply BPSK modulation for second DMRSs (107th and 113th paragraphs.  Herein, the second DMRSs may be multiplexed with data symbols, 110th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the configured BPSK modulation to second DMRSs in Ki-tae’s system, as suggested by Matsumura, to enable low PAPR.

	Regarding claims 10 and 23, Ki-tae discloses that wherein the one or more processors, to transmit the uplink communication, are configured to scramble the data-modulated DMRSs separately from other data of the uplink communication, or wherein the one or more processors, to receive the downlink communication, are configured to descramble the data-modulated DMRSs separately from other data of the uplink communication (Fig. 7a, available of REs of DMRSs are data transmitted in 2nd symbol of PDCCH or PUUCH while 3rd through 13th symbols are reserved data symbols of PDSCH or PUSCH).

Allowable Subject Matter
Claims 3, 6-7, 9, 11-14, 17, 20-21, 24-26, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Noh et al (US Patent No. 10,856,280 B2) discloses DMRS configuration for network coordination.
Kim et al (US 2019/0090199 A1) discloses power control for DMRS of a UE.
Kuchi et al (US 2020/0322201 A1) discloses low PAPR DMRS.
Irukulapati et al (US 2021/0045160 A1) discloses flexible DMRS configuration.
Nam et al (US 2021/0359810 A1) discloses code block resource mapping for transmission with DMRS.
Hosseini et al (US 2019/0327048 A1) discloses DMRS configuration for short TTI.
Zhang et al (US 2019/0296876 A1) discloses DMRS and PTR indication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472